                                           Case 3:20-cv-05420-CRB Document 3 Filed 09/08/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GERALD FRANK STANLEY, C80900,                       Case No. 20-cv-05420-CRB (PR)
                                   7                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   8              v.

                                   9     RON BROOMFIELD, Warden,
                                  10                    Respondent.

                                  11          Petitioner, a prisoner at San Quentin State Prison’s (SQSP) death row and frequent litigant

                                  12   in federal court, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
Northern District of California
 United States District Court




                                  13   challenging various aspects and conditions of his confinement, including denial of access to the

                                  14   courts and misconduct by prison guards.

                                  15          Based on petitioner’s prior affidavits of poverty, leave to proceed IFP is GRANTED. But

                                  16   the petition for a writ of habeas corpus is DISMISSED without prejudice to filing a civil rights

                                  17   complaint under 42 U.S.C. § 1983.1

                                  18          It is well established in the Ninth Circuit that habeas jurisdiction is absent, and a § 1983

                                  19   action proper, where, as here, a successful challenge to a prison condition or event will not

                                  20   necessarily shorten the prisoner’s sentence. Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003).

                                  21   In addition, the preferred practice in this circuit has been that challenges to conditions of

                                  22   confinement be brought in a civil rights complaint under § 1983. See Badea v. Cox, 931 F.2d 573,

                                  23   574 (9th Cir. 1991) (civil rights action is proper method of challenging conditions of

                                  24   confinement); Crawford v. Bell, 599 F.2d 890, 891-92 & n.1 (9th Cir. 1979) (affirming dismissal

                                  25   of habeas petition on basis that challenges to terms and conditions of confinement must be brought

                                  26

                                  27          1
                                               It appears that plaintiff already has brought the same claims brought here in a civil rights
                                  28   complaint under § 1983. See Stanley v. Broomfield, No. 20-cv-6111-SK (N.D. Cal. filed Aug. 31,
                                       2020).
                                           Case 3:20-cv-05420-CRB Document 3 Filed 09/08/20 Page 2 of 2




                                   1   in civil rights complaint).

                                   2          The clerk is instructed to close the file and terminate all pending motions as moot.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 8, 2020

                                   5                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
